Citation Nr: 1403917	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  12-06 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability (claimed as degenerative disc disease of the lumbar spine, osteoarthritis of the spine, and herniated disc of the lumbar spine).

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for disability involving the eyes (claimed as loss of sight).

4.  Entitlement to service connection for residuals of right total hip replacement.

5.  Entitlement to service connection for disability involving the heart (claimed as ischemic heart disease).

6.  Entitlement to service connection for bilateral sciatica (claimed as nerve damage).

7.  Entitlement to a compensable rating for residuals of multiple rib fractures.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the service connection claim for degenerative disc disease (DDD) of the lumbar spine, denied entitlement to service connection for diabetes mellitus, presbyopia, residuals of right total hip replacement, bilateral sciatica, and coronary artery disease, continued a 0 percent rating for service-connected residuals of multiple rib fractures, and denied entitlement to special monthly compensation based on aid and attendance/housebound.  The Veteran's notice of disagreement with the issues stated in the rating decision (except for entitlement to special monthly compensation) was received in July 2010.  A statement of the case (SOC) was issued in January 2012; a substantive appeal was filed in March 2012.  In July 2012, the Veteran testified at a Travel Board hearing before the undersigned; a transcript is of record.

The reopened claim of service connection a low back disability and the service connection claim for bilateral sciatica, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2009 rating decision, the RO declined to reopen the claim of service connection for a low back disability; the Veteran was notified of the adverse determination and of his procedural and appellate rights; he did not appeal the rating decision, nor was new and material evidence received within one year.

2.  The additional evidence presented since the January 2009 rating decision that declined to reopen the service connection claim for a low back disability, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  At the July 2012 Travel Board hearing, prior to the promulgation of a decision in the appeals, the Veteran withdrew the issues of entitlement to service connection for diabetes mellitus, eye disability, residuals of right total hip replacement, and heart disability.

4.  Residuals of multiple rib fractures have not been manifested by removal of one rib or the resection of two or more ribs without regeneration.


CONCLUSIONS OF LAW

1.  The January 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for DDD of the lumbar spine.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2013).

3.  The criteria for withdrawal of appeals by the appellant of entitlement to service connection for diabetes mellitus, eye disability, residuals of right total hip replacement, and heart disability, have been met.  38 U.S.C.A. § 7105(b), (d); 38 C.F.R. § 20.204 (2013).

4.  The criteria for a compensable rating for residuals of multiple rib fractures have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.20, 4.31, 4.71a, Diagnostic Code 5297 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Regarding the matter of new and material and the reopening of the claim of service connection for low back disability, further discussion of the VCAA is not necessary at this point.  The matter of VCAA compliance with regard to the matter will be addressed in a future merits decision after action on the issue is undertaken as directed in the remand section of this decision.

Regard the claim for increase, VCAA notice requirement is generic notice, namely notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect such has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1279 (Fed. Cir, 2009).  An April 2010 letter provided the Veteran the generic notice required.  It is not alleged that he is/has been prejudiced by a notice defect.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing prejudicial error).

The Veteran's pertinent treatment records have been secured.  The record shows the Veteran may have begun receiving Social Security Administration (SSA) disability benefits in 1999.  Records of any such award (and the underlying medical records considered) are not associated with the claims file, and the record does not reflect an attempt to secure them.  The Board has considered whether remand development for such records is necessary (in this instance concerning the Veteran's increased rating claim), and finds it is not.  Because records from 1999 could not have material bearing on the current status of the Veteran's residuals of multiple rib fractures (the current claim for increase being filed some 11 years after the SSA disability award), the Board finds that any SSA records (from 1999) would not be relevant in his claim for an increased rating for residuals of multiple rib fracture.  See Golz v. Shinseki, 590 F.3d 1317, 1321   (Fed. Cir. 2010) ("not all medical records or all SSA disability records must be sought - only those relevant to the [V]eteran's claim.  To conclude that all medical records or all SSA disability records are relevant would render the word 'relevant' superfluous in the statute [governing VA's duty to assist].")  

The RO arranged for VA examination in April 2010.  A review of the examination report shows sufficient clinical findings and discussion of the history and features of the disability to provide probative medical evidence adequate for rating purposes. The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ clearly discussed the matter of identifying the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from his service representative, The American Legion.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  The Veteran's representative and the VLJ asked questions to draw out the evidence which related to the severity and symptomatology of the Veteran's residuals of multiple rib fractures.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.  The Board finds that to send the Veteran a letter and ask him to submit more evidence detailing his residuals of multiple rib fractures manifestations would be "an idle and useless formality." NLRB v. Wyman-Gordon Co., 394 U.S. 759, 766 n. 6 (1969).  VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision at this time.

Legal Criteria, Factual Background and Analysis

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

Petition to Reopen

The historical record shows that in December 2005 the RO denied the Veteran's claim for service connection for a low back disability (to include lower back pain, osteoarthritis and herniated disc of the lumbar spine).  The Veteran perfected an appeal as to the matter.  In December 2006 he expressed a desire to withdraw his appeal for service connection for a low back disability; and as such, that decision became final.  In October 2008 he attempted to reopen the claim of service connection for a low back disability, but the RO denied the request in January 2009.  He did not file a notice of disagreement to the January 2009 determination, nor was new and material evidence received within one year.  The decision therefore became final.  38 U.S.C.A. § 7105(c).  However, applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108. 

Claims which are the subject of prior final determinations may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

It appears that the prior final denial (on the merits) was made on the basis that the evidence does not show a chronic back condition occurred in service (as a result of a motor vehicle accident in service), or was caused or aggravated by service, nor was arthritis manifested to a compensable degree within one year of the Veteran's discharge from service.  Since the time of the last final denial in January 2009, the Veteran has submitted new evidence including his sworn testimony during the July 2012 Travel Board hearing, that he was told by a VA physician that "you've got discs where your ribs connect to your spinal cord that are all out of line."  According to the Veteran, the physician stated it was more than likely due to his accident in service.  

After reviewing the evidence received since the most recent prior final decision of January 2009, the Board believes such evidence can be viewed as new and material. The Veteran's testimony concerning details and facts of a motor vehicle accident in service where his ribs (the sections close to his spine) were fractured, and caused the back pain that he complained of in service (that is documented in service treatment records) at the same time he was treated for injuries sustained in the 1970 motor vehicle accident.  Such evidence is presumed to be credible, and material to an unestablished fact necessary to substantiate his claim.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Under the low threshold guidance offered by the Court in Shade, the Board finds that new and material evidence has been received to reopen the claim.

Dismissals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

At the July 2012 Travel Board hearing, the Veteran withdrew the issues of entitlement to service connection for diabetes mellitus, eye disability, residuals of right total hip replacement, and heart disability.  Consequently, there remain no allegations of errors of fact or law for appellate consideration regarding such claims.  Accordingly, the Board does not have jurisdiction to review the appeals of entitlement to service connection for diabetes mellitus, eye disability, residuals of right total hip replacement, and heart disability, and they must be dismissed.

Increase Rating

The Veteran is service-connected for residuals of multiple rib fractures, rated 0 percent.  He claims entitlement to a compensable (10 percent)  rating for his service-connected residuals of multiple rib fractures.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 40 (1994). 

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 .

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45. 

A zero percent rating is assigned when the requirements for a compensable evaluation are not met and the schedule does not provide a zero percent evaluation.  38 C.F.R. § 4.31.

The RO has evaluated the Veteran's residuals of multiple rib fractures under Diagnostic Code 5297, which provides a 10 percent rating for the removal of one rib or the resection of two or more ribs without regeneration.  A 20 percent rating is warranted where two ribs have been removed.  A 30 percent rating is warranted where three or four ribs have been removed.  A 40 percent rating is warranted where five or six ribs have been removed.  And a maximum 50 percent rating is warranted for the removal of six or more ribs.  Notes to this diagnostic code provide that the rating for rib resection or removal is not to be applied with ratings for purulent pleurisy, lobectomy, pneumonectomy or injuries of pleural cavity.  However, rib resection will be considered as rib removal in thoracoplasty performed for collapse therapy or to accomplish obliteration of space and will be combined with the rating for lung collapse or with the rating for lobectomy, pneumonectomy or the graduated ratings for pulmonary tuberculosis.  38 C.F.R. § 4.71a, Code 5297.  

On April 2010 VA examination, the Veteran reported that he was in an automobile accident in July 1969.  He was a passenger in a jeep and was thrown out and landed on the pavement.  He reported multiple rib fractures and he had "bone slivers" in his kidneys.  He stated that for ten to fifteen years he did not have problems, but he began developing pain in the discs of his back.  He stated he does not have rib pain; but that his primary complaints are related to his back.  He reported a medical history of no bone neoplasm, osteomyelitis, inflammation, fracture site motion, deformity, fever, or general debility.  He noted a history of back pain, not ribs.  On physical examination there was no evidence of bone or joint abnormality.  There was functional limitation on standing and walking; he was able to stand for 15 to 30 minutes, and walk less than a quarter mile (he had hip replacement).  The diagnosis was residuals of multiple fractured ribs.  It was noted that he last worked as a welder/iron worker.  He is not currently employed.  He retired in 1999 due to problems with his back and shoulder.

At the July 2012 hearing, the Veteran stated "I don't have any problems with these ribs because it didn't break them here."  He stated further that the fractures were close to the spine and that is where he experiences "trouble".   

Upon careful review of the evidence, the Board finds that the preponderance of the evidence is against a compensable rating for residuals of multiple rib fractures.  As noted above, Diagnostic Code 5297 provides that a 10 percent evaluation is warranted for the removal of one rib or the resection of two or more ribs without regeneration.  In this case, it is clear that the Veteran has not suffered the loss or resection of any of his ribs.  Rather, he sustained multiple rib fractures in service that have healed.  During the April 2010 VA examination, the Veteran stated he does not have rib pain; he reported a history of back pain, not rib pain.  Of record are VA treatment records from 2009 to 2010 (and prior to 2009) that do not show the Veteran reported symptoms involving his ribs, which the Board finds is indicative of there being a lack of frequent symptoms associated with this disability.  Moreover, as the Veteran's residuals of multiple rib fractures do not result in limitation of motion, the DeLuca provisions do not apply.  

The Board has also considered other potentially analogous rating criteria for the evaluation of this service-connected disability, since the currently-assigned Diagnostic Code contemplates removal of ribs, and the Veteran did not have his ribs removed.  However, the evidence does not support the evaluation of the Veteran's fractured ribs under any other diagnostic code.  The Veteran has not complained of a respiratory disorder associated with the fractured ribs and thus an evaluation of this disability under the criteria for respiratory disorders is not warranted.  Thus, the Board finds that a compensable rating cannot be assigned pursuant to any other potentially applicable diagnostic code.

The evidence of record reflects that the Veteran's symptomatology for the residuals of multiple rib fractures warrant no more than the 0 percent rating currently assigned.  The Board finds that no higher rating can be assigned pursuant to any other potentially applicable diagnostic code.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The noncompensable rating assigned recognizes that the Veteran has had rib fractures in the past; however, these fractures have healed.  The Veteran contends that he has back pain and not rib pain.  Notably, he has filed a claim for service connection for a back disorder that is currently in appellate status.  Thus, there are no symptoms/impairment of function shown or alleged that are not fully encompassed by the criteria for the noncompensable rating assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not indicated.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Finally, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) the Court held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In this case, the record reveals that the Veteran has been unemployed/retired since 1999 due to medical/physical problems associated with his back and shoulder.  He has not alleged that residuals of multiple rib fractures render him unemployable.  Accordingly, the Board finds that the issue of TDIU has not been raised.


ORDER

The Veteran's claim of entitlement to service connection for low back disability has been reopened.  To this extent, the appeal is granted, subject to the directives set forth in the following remand section of this decision.

The appeals on the issues of entitlement to service connection for diabetes mellitus, eye disability, residuals of right total hip replacement, and heart disability are dismissed.

Entitlement to a compensable rating for residuals of multiple rib fractures is not warranted.  To this extent, the appeal is denied.


REMAND

Regarding the reopened claim of entitlement to service connection for a low back disability, further development is necessary to ensure that VA's duty to assist the Veteran is fully met.  

At the July 2012 Travel Board hearing, the Veteran stated that he has had low back symptoms since the 1970's when he sustained injuries in a motor vehicle accident in service.  A July 1970 service hospital admissions record shows the Veteran was admitted after involvement in an automobile accident (that had occurred one hour prior to admission), at which time he was thrown from a jeep.  He was unconscious for a short period and brought directly to the hospital for evaluation.  On admission he complained of pain in the region of the right and left posterior chest and in the mid line in the back.  The pain was severely aggravated by coughing.  X-rays revealed multiple rib fractures on the right from 8 to 11 and on the left posterior at L5 and L6.  He indicated that he self-treated (with aspirin) his low back symptoms until 1985, when he first sought treatment, postservice.  He stated that he is currently treated for his low back disability at VA.  He also stated that the claimed bilateral sciatica is also related to the automobile accident in service.

In this instance, the low threshold McLendon standard is met and a remand is required for a VA medical opinion addressing whether the Veteran's current low back disability and bilateral sciatica are related to the back complaints documented in service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

A review of the claims file (including Virtual VA, where no medical data is available) found that the most recent VA treatment records in evidence are dated prior to and as of August 2010, indicating that there may be additional VA treatment records not yet associated with the claims file.  The Board notes in particular the Veteran's July 2012 testimony that all his treatment currently is with VA (referring to his low back disability).  Such records of treatment would be pertinent and perhaps critical evidence regarding the claims on appeal; VA treatment records are constructively in evidence and must be secured.

Lastly, the record shows that the Veteran began receiving SSA disability benefits in 1999 (prior to the qualifying age for SSA retirement benefits).  There is no indication in the claims file that the RO has ever requested any of the Veteran's records in the possession of the SSA.  The Board finds that the outstanding SSA records would appear to be relevant to the current appeal because the Veteran, at the April 2010 VA examination, reported receipt of SSA disability benefits associated with back and shoulder disorders.  VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the Veteran for SSA disability benefits.  On remand, the RO must either obtain relevant records associated with any relevant claim by the Veteran for SSA disability benefits, or, if the records do not exist or are not obtainable, obtain a negative reply from the SSA.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Baker v. West, 11 Vet. App. 163, 169 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all private providers of treatment for his low back and bilateral sciatica disabilities, and to provide any authorizations necessary for VA to obtain records of any such private treatment.  The RO should obtain complete clinical records (those not yet secured) from all sources identified.  If any private provider does not respond to the RO's request for records, the Veteran and his representative should be so advised, and reminded that ultimately it is his responsibility to ensure that private records are received.

2.  The RO should make arrangements to obtain all outstanding (not already contained in the claims file) VA medical records of treatment the Veteran has received for his low back and bilateral sciatica disabilities since August 2010.

3.  The RO should take appropriate action to request and obtain all medical records and administrative decisions associated with any claim by the Veteran for SSA disability benefits.  If the requested records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

4.  The RO should schedule the Veteran for an appropriate VA spine examination in connection with the low back and sciatica claims.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  Examination reports should be clearly reported. 

a)  As to each diagnosed low back disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disorder is causally related to service, to specifically include the July 1970 motor vehicle accident. 

b)  If sciatica is diagnosed, the examiner should offer an opinion as to whether it is associated with any low back disability.  

c)  If sciatica or other neurological disability involving pain radiating into the lower extremities is diagnosed and is determined not to be associated with any low back disability, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such neurological disorder is causally related to service, to specifically include the 1970 motor vehicle accident. 

The examiner should provide a complete rationale for all opinions, to specifically include discussion of the Veteran's testimony that the 1970 injury to the ribs was in close proximity to the spine thus resulting in a separate low back disorder. 

5.  After completion of the above, the RO should review the expanded record and determine if service connection for low back and bilateral sciatica disabilities are warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


